Exhibit 10.16


Director Compensation


The following describes the various elements of our director compensation
program.


Annual Board Retainers.  An annual retainer of $60,000 is paid to each member of
the Board of Directors who is not an employee of ours, subject to reduction as
determined by the Board of Directors in the event a director is absent from more
than 25% of the Board of Directors’ meetings during any calendar year.  The
Chairman of the Board receives an additional annual Board fee of $25,000 and the
Vice Chairman of the Board and the Immediate Past Chairman of the Board receives
an additional annual Board fee of $6,000.


Annual Committee Retainers.  Annual retainer fees to the nonemployee chairman of
the committees of the Board of Directors are paid as follows:



   
Chairman
 
Audit
  $ 9,000  
Compensation
  $ 5,000  
Governance
  $ 2,500  
Executive
    —  
Nominating
    —  
All Other
  $ 2,500  



Fees for Off-Cycle Meetings.  A fee of $650 is paid to each nonemployee member
of the Board of Directors for attendance at any “Off-Cycle” meeting of the Board
of Directors or any Committee of the Board of Directors (regardless of whether
the Director is a member of that Committee).  “Off-Cycle” means (i) any meeting
of the Board of Directors in excess of 5 meetings per year and (ii) any meeting
of any Committee of the Board of Directors not coinciding with a regularly
scheduled meeting of the Board of Directors.


Equity Compensation. Each nonemployee member of the Board of Directors receives
on the date of each of our annual meetings of shareholders an award under our
Amended and Restated Director Stock Plan (the “Director Stock Plan”) of 1,000
shares of restricted common stock, which fully vest on the first anniversary of
the date of grant.  In addition, new nonemployee directors will receive on the
date of their initial election to the Board of Directors an award under our
Director Stock Plan of 1,000 shares of restricted common stock, which will fully
vest on the first anniversary of the date of grant.


Payment or Reimbursement for Reasonable Expenses. Reasonable expenses incurred
by a director for attendance at meetings of the Board of Directors and its
committees are paid or reimbursed by us.


Deferred Compensation Plan. We also offer our directors a nonqualified deferred
compensation plan, under which directors may defer all or a portion of their
fees earned as directors.  Under this plan, deferred fees will be paid, as
adjusted for investment gains or losses, at such time in the future as specified
by the participating director under the terms of the plan.